DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-20 have been examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 19 recites “a computer-readable recording medium”.  The description of the computer readable storage media in the specification does not limit the claim language to only non-transitory computer readable storage media.  The specification describes what the computer readable media may include, but it is not limited to that description (P[00102], p[00108]).  A claim drawn to such a computer readable medium that could cover both transitory  and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim. (Kappos Memo 1/26/2010).
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims 1-18, and 20 over prior art of record are based on the applicant’s closet prior art of record Yamaguchi (US20070188150A1).
Yamaguchi discloses a control part that is supplied with power from the battery and executes a predetermined process when abnormal discharge of the battery occurs; an activation part that detects current consumed in the battery when the electrical unit and the control part are in a sleep mode and activates the control part when the activation part detects abnormal discharge that occurs when an amount of the current consumed in the battery exceeds a given threshold value.
In regards to claim 1, Yamaguchi either individually or in combination with other prior art fails to teach or render obvious a communicator connected to and configured to communicate with a plurality of controllers; and a monitor configured to monitor a communication state of the plurality of controllers to detect a battery discharge cause through the communicator, wherein the monitor is configured to monitor the communication state of the plurality of controllers to check whether a controller in a communication-enabled state is present when the plurality of controllers is in a state of always-on power (power B+), wherein the monitor is configured to check whether the controller is maintained in the communication-enabled state until a preset amount of time elapses when the controller in the communication-enabled state is present, and wherein the monitor is configured to detect a communication non-sleep controller based on the controller maintained in the communication-enabled state until the preset amount of time elapses.
In regards to claim 12, Yamaguchi either individually or in combination with other prior art fails to teach or render obvious checking, by the monitor, whether a controller in a communication-enabled state is present while the controller is in a state of always-on power (power B+); checking, by the monitor, whether the controller is maintained in the communication-enabled state until a preset amount of time elapses when the controller in the communication-enabled state is present; and detecting, by the monitor, the controller as a communication non-sleep controller when the controller is maintained in the communication-enabled state.
In regards to claim 20, Yamaguchi either individually or in combination with other prior art fails to teach or render obvious detecting the battery discharge cause for the vehicle is configured to monitor the communication state of the plurality of controllers to check whether a controller in a communication-enabled state is present when the plurality of controllers is in a state of always-on power (power B+), wherein the apparatus is configured to check whether the controller is maintained in the communication-enabled state until a preset amount of time elapses when the controller in the communication-enabled state is present, and wherein the apparatus is configured to detect a communication non-sleep controller based on the controller 37maintained in the communication-enabled state until the preset amount of time elapses.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662